Plaintiff claims that, while in the employ of defendant paper company in September, 1933, he fell and injured himself but continued to work until August, 1935, when he had to seek medical aid and found that he had osteosarcoma, or malignant bone tumor which caused total disability. Claiming causal relation between the fall and the disease, he applied for compensation and had an award by the deputy commissioner and denial of an award by the department upon review.
The department in an opinion stated:
"The department has carefully reviewed the medical testimony offered to show a causal relationship between the accident and the disability and the most that may be said is that there is a possibility that the accident might have had some connection with the disability. All the doctors admit that the cause of osteosarcoma is unknown; that osteosarcoma may occur without trauma; that osteosarcoma is the cause of plaintiff's disability. 'Legal liability may not be predicated on mere guess or probability. Draper v. Regents of University ofMichigan, 195 Mich. 449.' Rubin v. Fisher Body Corp., 205 Mich. 605.
"It is the finding of this department that plaintiff has not met the burden of proof to show a causal relationship between the accident and his disability." *Page 564 
The burden was on plaintiff to show causal relation between the disability and the claimed injury occasioned by the mentioned fall.
The department was not required to accept a mere possibility, and what the medical experts could not opine the department could not find.
An examination of the record fully supports the holding of the department that plaintiff did not establish a causal relation between the accident and the disability.
Affirmed, with costs.
FEAD, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.